DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 8,428,831) in view of Lo (US 8,281,831).

With respect to claim 1, Thompson discloses a work vehicle configured to travel in a travel direction across a ground surface, the work vehicle comprising:
a frame (including 14, 22, 24);
a row unit (including 27) that is attached to the frame, the row unit including a gauge wheel and a ground engaging implement (see Fig. 1), the gauge wheel configured to ride on the ground surface and maintain the ground engaging implement at a predetermined vertical position with respect to the ground surface; and
a ground support unit (including 20) that supports the frame for movement across the ground surface, the ground support unit including a wheel or track having a width and an outer face, the outer face including a side area that defines a lateral side of the outer face, the outer face including a center area that is spaced laterally from the lateral side, the gauge wheel being arranged behind the ground support unit within the width of the wheel or track in alignment with the side area of the outer face along the travel direction (see Figs. 9, 12).

Thompson does not explicitly disclose the side area of the ground support unit being non-treaded and the center area being treaded. Lo teaches a ground support unit (including 10; see figures) for a work vehicle (see Fig. 4) capable of supporting a frame for movement across the ground surface, the ground support unit including an outer face (see Fig. 3), the outer face including a non-treaded side area that defines a lateral side of the outer face, the outer face including a tread area that is spaced laterally from the lateral side, and the tread area including a plurality of projections (including 20, 30) that extend outwardly (radially, as shown by Applicant) beyond the non-treaded side area.
Thompson and Lo are analogous because they both disclose ground support means for work vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Thompson with ground support means as taught by Lo for efficient operation in sandy environments and for precise control. (See Lo, col. 1, lines 48-53.) Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. wheels or tires) to obtain predictable results (i.e. superior traction or impact resistance), and it would have been obvious to try, as such a wheel or tire can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

With respect to claim 2, Thompson and Lo each show a continuous track having a belt (as of a tire).

With respect to claim 3, Thompson discloses the side area being aligned along the travel direction with respect to the ground engaging implement (see Figs. 9, 12).

With respect to claims 4 and 19, Thompson discloses the work vehicle, wherein the row unit (including first 27) comprises a first row unit, the gauge wheel comprises a first gauge wheel and the ground engaging implement comprises a first ground engaging implement (see Fig. 1), the first gauge wheel configured to ride on the ground surface and maintain the first ground engaging implement at the predetermined vertical position with respect to the ground surface; and
wherein the lateral side of the outer face comprises a first lateral side;
further comprising a second row unit (including second 27) with a second gauge wheel and a second ground engaging implement (see Fig. 1), the second gauge wheel configured to ride on the ground surface and maintain the second ground engaging implement at the predetermined vertical position with respect to the ground surface;
further comprising an intermediate space defined laterally between the first and second row units (see Figs. 9, 12),
a first side area (of 20) that defines the first lateral side of the outer face, a second side area that defines a second lateral side of the outer face, and the center area;
the center area being defined between the first and second side areas, the first side area aligned along the travel direction with respect to the first gauge wheel and the first ground engaging implement, the second side area aligned along the travel direction with respect to the second gauge wheel and the second ground engaging implement, the center area aligned along the travel direction with respect to the intermediate space (see Figs. 9, 12).

Thompson does not explicitly disclose the side area of the ground support unit being non-treaded and the center area being treaded. Lo teaches a continuous track comprised of a belt (see figures) including a first non-treaded side area that defines a first lateral side of the outer face, a second non-treaded side area that defines a second lateral side of the outer face, and a tread area; wherein the tread area is defined between the first and second non-treaded side areas (see Fig. 3), and the tread area includes a plurality of treads (including 20, 30) that extend outwardly (radially, as shown by Applicant) beyond the non-treaded side areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Thompson with ground support means as taught by Lo for the reasons given above.

With respect to claims 6-8 and 20, Thompson discloses the side area being aligned along the travel direction with respect to the entire row unit (see Figs. 9, 12). Neither Thompson nor Lo explicitly discloses each ground engaging implement including an opener implement configured to open a trench and a closer implement configured to close the trench as the work vehicle travels across the ground surface. However, Official Notice has been taken (see Non-Final Rejection of 3/30/2021) that it is old and well-known in the art for planter row units to have a ground engaging implement including an opener implement and a closer implement, which would have been obvious to include in the above combination in order to plant in a conventional manner.

With respect to claim 9, Thompson discloses the work vehicle including a towing package (including 12, 13) for attaching the work vehicle to a towing vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lo as applied to claim 1 above, and further in view of Pommier (US 4,186,788).

Lo teaches the plurality of projections (including 20, 30) including a plurality of bar treads. However, neither Thompson nor Lo explicitly discloses a plurality of bar treads that extend at a positive angle relative to the travel direction. Pommier teaches a ground support unit for a work vehicle, the ground support unit including a continuous track having an outer face, the outer face including a tread area, the tread area including a plurality of projections, and the plurality of projections including a plurality of bar treads (A) that extend at a positive angle (as shown by Applicant) relative to the travel direction (see Fig. 3, a front perspective view).
The above combination and Pommier are analogous because they both disclose similar ground support means for work vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tread means as taught by Pommier in order to adhere to soft earth and to resist wear. (See Pommier, col. 1, lines 23-28.)

Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lo as applied to claim 1 above, and further in view of Hubalek (US 8,700,269).

Neither Thompson nor Lo explicitly discloses a commodity tank and a delivery system as set forth in claim 10. Hubalek discloses a work vehicle comprising:
a commodity tank (including 70) configured to contain a commodity;
a frame (including 42) that supports the commodity tank;
a delivery system (including 68) supported by the frame and configured to convey commodity from the commodity tank away from the work vehicle;
a row unit (including 66) attached to the frame; and
a ground support unit (including 72, 76) that supports the frame.
The above combination and Hubalek are analogous because they both relate to agricultural implements, and planters in particular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the supply and delivery means as taught by Hubalek in order "to enable transportation of a maximum amount of seed and a maximum number of row units." (See Hubalek, col. 1, lines 28-31.)

With respect to claims 11-13 and 15-18, Thompson and Lo disclose the work vehicle regarding claims 2-4 and 6-9, respectively, above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lo in view of Hubalek as applied to claim 10 above, and further in view of Pommier.

Lo teaches the plurality of projections (including 20, 30) including a plurality of bar treads. However, neither Thompson, Lo, nor Hubalek explicitly discloses a plurality of bar treads that extend at a positive angle relative to the travel direction (as shown by Applicant). Pommier teaches a ground support unit for a work vehicle, the ground support unit including a continuous track having an outer face, the outer face including a tread area, the tread area including a plurality of projections, and the plurality of projections including a plurality of bar treads (A) that extend at a positive angle (as shown by Applicant) relative to the travel direction (see Fig. 3, a front perspective view).
The above combination and Pommier are analogous because they both disclose similar ground support means for work vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tread means as taught by Pommier in order to adhere to soft earth and to resist wear. (See Pommier, col. 1, lines 23-28.)


Response to Arguments
Applicant's arguments filed 6/30 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, Applicant's general allegation that the amended language is allowable is unpersuasive because the amended claim language is still sufficiently broad such that it remains unpatentable over the prior art as set forth above. Thompson shows at least one gauge wheel (of a row unit) being arranged behind a ground support unit (including 20) within its width (see Figs. 9 and 12 of Thompson), and the combination of Thompson and Lo teaches the gauge wheel being "in alignment with" a non-treaded side area of the ground support unit along the travel direction. Specific alignment of the non-treaded side area and the gauge wheel (or likewise that would obviate the combination) is not claimed.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/27/22